The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/571641, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  It appears that the prior filed applications do not provide adequate support for the limitation “PTH or PTH analogue” up until provisional application 61/571649.  Accordingly, the effective filing date of the present application is 06/30/2011.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,888,517 (‘517).  Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘517 patent discloses a delivery means, and a PTH or PTH analogue preparation coupled to the delivery means, the PTH or PTH analogue preparation comprising a therapeutically effective dose of PTH or PTH analogue, the delivery means having a first configuration and a second configuration, the preparation being contained within the interior in the first configuration and advanced out of the interior and into a gastro-intestinal (GI) lumen wall in the second configuration so as to deliver the PTH or PTH analogue preparation into the GI lumen wall, the enclosure protecting the PTH or PTH analogue preparation from degradation by GI fluids, the PTH or PTH analogue preparation supplied in the enclosure in a form which can be delivered from the enclosure into the GI lumen wall by the application of force on the preparation; and triggering the delivery means within the GI lumen responsive to a condition in the lumen to deliver the PTH or PTH analogue preparation from the enclosure into the GI lumen wall, wherein the dose of PTH or PTH analogue is released into the patient's blood stream.  Method for delivering is found in claim 1.  Small intestine is found in claim 2.  The weight percent of PTH is found in claim 6.  Dosing amount is found in claim 7.  Teriparatide is found in claim 8.    
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to obtain the claimed invention given the claims of the ‘517 reference.  This is because the ‘517 reference discloses a swallowable device similar to that of the present claims.

Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,478,396 (‘396).  Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘396 patent discloses a therapeutic preparation comprising parathyroid hormone (PTH), the preparation shaped as a solid tissue penetrating member and configured to penetrate and be inserted into an intestinal wall after oral ingestion, wherein upon insertion, the preparation releases PTH into the blood stream from the intestinal wall by degradation of the tissue penetrating member, wherein the tissue penetrating member has sufficient stiffness to be advanced completely into the intestinal wall by the application of a force to the tissue penetrating member, wherein a dose of PTH in the preparation is in a range from about 10 to 30 .mu.g, wherein the preparation is adapted to be orally delivered in a swallowable capsule, and wherein the preparation is adapted to be operably coupled to delivery means having a first configuration and a second configuration, the preparation being contained within the capsule in the first configuration and advanced out of the capsule and into the intestinal wall in the second configuration.
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to obtain the claimed invention given the claims of the ‘396 reference.  This is because the ‘396 reference discloses a tissue penetrating capsule similar to that of the claimed invention, namely, a swallowable capsule useful for the delivery of PTH or PTH analogue.

Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,907,747 (‘747).  Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘747 reference claims a solid PTH or PTH analogue dosage shaped as a tissue penetrating member; and penetrating the solid dosage PTH or PTH analogue into an intestinal wall after oral ingestion, wherein PTH or PTH analogue is released into the blood stream from the solid dosage PTH or PTH analogue in the intestinal wall by degradation of the tissue penetrating member, wherein penetrating the solid dosage PTH or PTH analogue into the intestinal wall comprises operably coupling the solid dosage PTH or PTH analogue to a delivery means having a first configuration wherein the solid dosage PTH or PTH analogue is within the capsule and a second configuration wherein the solid dosage PTH or PTH analogue is advanced out of the capsule and into the intestinal wall, wherein the solid dosage PTH or PTH analogue comprise a biodegradable material which degrades within the intestinal wall to release PTH or PTH analogue into the blood stream, and wherein the solid dosage PTH or PTH analogue produces a long-term release of PTH or PTH analogue.  Swallowable capsule is found in claim 3.  Expandable balloon is found in claim 5.  Biodegradable material comprises PGLA, sugar or maltose is found in claim 6.  Long term release of about 12 hours is found in claim 16.  Dosage amount ranging from about 10 to 30 µg is found in claim 12. 
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to obtain the claimed invention given the claims of the ‘747 reference because the ‘747 reference claims a solid tissue penetrating dosage form similar to that of the claimed invention. 

Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9,402,806 (‘806).  Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘806 reference claims a therapeutic preparation comprising PTH or PTH analogue, the preparation shaped as a solid tissue penetrating member shaped and configured to penetrate and be inserted into an intestinal wall after oral ingestion, wherein upon insertion, the preparation releases PTH or PTH analogue into the blood stream from the intestinal wall by degradation of the tissue penetrating member to achieve a Cmax in a shorter time period than a time period to achieve a Cmax for an extravascularly injected dose of PTH or PTH analogue, wherein the tissue penetrating member has sufficient stiffness to be advanced completely into the intestinal wall by the application of a force to the tissue penetrating member.  Swallowable capsule is found in claim 3.  Amount of PTH or PTH analogue in the composition is found in claim 20.  Teriparatide is found in claim 21.  Shape of the tissue penetrating member is found in claims 15-17.  Long term release is found in claim 18.    


Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to obtain the claimed invention given the claims of the ‘806 reference.  This is because the ‘806 reference discloses a tissue penetrating capsule similar to that of the claimed invention, namely, a swallowable capsule useful for the delivery of PTH or PTH analogue.

Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 8,846,040 (‘040) in view of 8,721,620 (‘620).  The ‘040 patent discloses a therapeutic preparation comprising a drug, the preparation shaped as a solid tissue penetrating member having a dart-like structure, the preparation configured to be contained in an oval shaped swallowable capsule to penetrate and be inserted into an intestinal wall after oral ingestion, wherein upon insertion, the preparation releases etanercept into the blood stream from the intestinal wall to achieve a Cmax in a shorter time period than a time period to achieve a Cmax for an extravascularly injected dose of the drug.  Tmax of less than 80%, 50%, 30% and 10% is found in claims 2-5.  Capsule having at least 2 configurations is found in claim 8.  Expandable balloon is found in claim 9.  PGLA as a biodegradable material is found in claim 11.  Long term release of drug to produce a selectable t1/2 is found in claims 24-26.
The ‘040 patent is only deficient in the sense that it does not teach the claimed drug, e.g., PTH.  However, such use of drug in an oral swallowable capsule is known in the art.  See for example the teachings in the ‘620 patent.  US ‘620 teaches a swallowable patent comprising therapeutic agent that would chemically degrade if released within a lumen of the GI tract.  See claim 1.  Claim 26 discloses therapeutic agent includes PTH.  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to obtain the claimed invention given the claims of the ‘040 patent.  This is because the ‘040 patent discloses a swallowable capsule that is useful for the delivery of active agents to into the blood stream from the intestinal wall to achieve a Cmax in a shorter time period than a time period to achieve Cmax for an extravasculary injected dose of active agent.    

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Imran US 2011/0160699 A1, in view of Ranklove et al. US 2007/0155664.
Imran teaches a swallowable capsule useful for delivery of active agent thru the intestinal wall.  See abstract; claims and paragraphs 0050-0068 and 0122.  Drug delivery through expandable balloon is found in paragraphs 0044-0045.  
Imran does not teach the claimed active agent, namely, PTH or it’s analogue.
Ranklove teaches an oral dosage form comprising PTH including teriparatide.  See abstract and paragraphs 0020-0023.  Oral dosage form useful for intestinal insertion is found in paragraphs 0033-0035.  
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include active agent such as teriparatide in the capsule of Imran to obtain the claimed invention in view of the teaching of Ranklove.  This is because Ranklove teaches the desirability to obtain an oral delivery composition useful for the delivery of teriparatide thru the intestinal wall, and this is because Imran teaches such oral capsule dosage form useful for a wide variety of active agents for intestinal site delivery.  

Correspondence 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606.  The examiner can normally be reached on Monday-Friday, 8:30 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUSAN T TRAN/Primary Examiner, Art Unit 1615